IN THE COMMONWEALTH COURT OF PENNSYLVANIA


George A. Reihner and                  :
Judith A. Reihner, his wife,           :
                    Appellants         :
                                       :
           v.                          :    No. 256 C.D. 2017
                                       :
The City of Scranton Zoning            :
Hearing Board                          :


                                    ORDER


            NOW, February 1, 2018, having considered appellee Green Ridge

Neighborhood Association’s application for reargument, the application is denied.




                                            MARY HANNAH LEAVITT,
                                            President Judge